DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Original Allowability Notice
	An Allowability Notice for this application was mailed on 02/25/2022, and included the PTO-37 form, PTO-413 form, PTO-2323 form, Search Notes, Issue Classification form, Allowability Notice, PTO-892 form, Bibliographic data sheet, annotated IDS, Search Notes (EAST, Google, Innovation Q+), and a non-patent document. 

Corrected Notice of Allowability
	In the original allowability notice, it was indicated that the application claimed benefit to foreign priority. However, the application in fact does not make any claim to foreign priority. Accordingly, the present Corrected Notice of Allowability is being provided to address this error. 
	On the Corrected Notice of Allowability (PTO-37), the acknowledgement of a claim to foreign priority box is left unchecked, indicating that the application does NOT claim benefit to foreign priority. Furthermore, a replacement Bibliographic data sheet is being appended, which also has been changed to reflect the lack of foreign priority claim. 
	The allowable claims are unchanged from the original allowability notice. Only the claim to foreign priority is amended. 

Conclusion
Claims 1-14, 27-29, and 31-39 are allowed, with claims 1 and 39 being the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793